per curiam:
La normativa ética exige a cada miembro de la profesión jurídica desplegar sus funciones con competen-cia, diligencia y responsabilidad. In re Rivera Sepulveda, 192 DPR 985 (2015); In re Martínez Romero, 192 DPR 957 (2015); In re González Dávila, 192 DPR 786 (2015). Como integrantes del sistema judicial, los abogados tienen, ade-más, el deber de demostrar respeto y deferencia hacia los tribunales. Lamentablemente este Foro, en su rol de regular la profesión, se ha visto obligado a intervenir con la persistente resistencia de algunos togados a acatar nues-tras órdenes.
Este caso reseña la conducta de un abogado que, pese a las múltiples oportunidades concedidas, ha hecho caso omiso, tanto a los señalamientos de la Oficina de Inspec-ción de Notarías (ODIN) por deficiencias en su obra notarial, como a nuestros requerimientos. El desafío a la auto-ridad de este Tribunal constituye una patente infracción al Código de Ética Profesional que justifica nuestra interven-ción y el curso de acción disciplinaria que prescribimos a continuación.
*339El 28 de febrero de 2014 suspendimos al Ledo. Gilberto Rodríguez Zayas (licenciado Rodríguez Zayas)(1) inme-diata e indefinidamente del ejercicio de la abogacía y la notaría por incumplir con los requerimientos de este Tribunal, a tenor con el Canon 9 del Código de Ética Profe-sional, 4 LPRA Ap. IX (Canon 9). In re Rodríguez Zayas I, 190 DPR 436 (2014). En aquel entonces, separamos al letrado de la profesión legal por desacatar nuestra Reso-lución de 25 de enero de 2013, mediante la cual le impu-simos devolver al Sr. Luis Mercado Figueroa, quejoso, la suma de $200.(2) íd. Al mismo tiempo, y como parte de la sanción disciplinaria, se incautó su obra notarial para la inspección de rigor.(3) íd.
El abogado solicitó la reconsideración de su suspensión. Acreditado su incumplimiento como descuido involuntario por problemas de salud y habiendo acatado ya nuestra Re-solución de 25 de enero de 2013,(4) el 7 de abril de 2014 decretamos su reinstalación, tanto a la práctica de la abo-gacía como a la del notariado. In re Rodríguez Zayas II, 190 DPR 796 (2014).
Así las cosas, el 16 de junio de 2014 el Director de la ODIN, Ledo. Manuel E. Avila de Jesús, sometió ante este Tribunal un Informe sobre el estado de la obra notarial incautada (Informe). En él detalló las deficiencias en la obra protocolar del licenciado Rodríguez Zayas, entre las que destacó varios tomos sin encuadernar, Protocolos ex-*340travi.ad.os y una deficiencia sustancial en sellos.(5) Por con-siguiente, el 6 de febrero de 2015 le ordenamos al letrado que corrigiera, en un término de treinta días, las faltas notariales señaladas en el aludido Informe e indicara si su incumplimiento había ocasionado daño a alguna persona o si había sido objeto de pleito o controversia(6) Finalmente, le apercibimos que desatender nuestra Resolución podría acarrear sanciones disciplinarias adicionales, tales como la separación del ejercicio de la abogacía y de la notaría.
Aun cuando se le concedió una prórroga para que obser-vara fielmente nuestra Resolución de 6 de febrero de 2015, el licenciado Rodríguez Zayas no cumplió con nuestro dic-tamen, por lo que el pasado 19 de junio de 2015 decretamos su separación inmediata e indefinida del ejercicio de la notaría.(7) Asimismo, le otorgamos un plazo de veinte días para que mostrara causa por la cual no debía ser separado de la abogacía. Por último, referimos el asunto de la insu-*341ficiencia arancelaria a la atención del Secretario de Justi-cia para la acción correspondiente.(8)
Tras evaluar el escrito de reconsideración sometido por el licenciado Rodríguez Zayas, el 10 de agosto de 2015 le otorgamos un término final e improrrogable de sesenta días para que, a sus expensas, subsanara los defectos sustanti-vos y arancelarios en su obra notarial, según especificados por la ODIN el 16 de junio de 2014(9) Del mismo modo, le advertimos que incumplir con lo ordenado conllevaría la imposición de sanciones disciplinarias severas, incluyendo la suspensión de la abogacía.
El letrado presentó un escrito titulado Moción solici-tando remedio el 7 de octubre de este año. Mediante una escueta petición de página y media, reprodujo las circuns-tancias de naturaleza económica y de salud que, según adujo, le continúan impidiendo generar los ingresos nece-sarios para cumplir con lo ordenado por este Tribunal. En consecuencia, volvió a solicitar un término adicional, sin precisar un periodo de tiempo específico. Vale destacar que el licenciado Rodríguez Zayas no incluyó documento acre-ditativo alguno en apoyo a sus contenciones.
HH ► — i
Como funcionarios de este Tribunal, los profesionales del Derecho tienen un deber ineludible de respetar, acatar y responder diligentemente nuestras órdenes. In re Rivera Sepulveda, supra; In re González Dávila, supra. Esta obligación, inherente a la abogacía, está incorporada en el Canon 9 del Código de Etica Profesional, 4 LPRA Ap. *342IX. Una actitud displicente para con nuestros requerimien-tos constituye una falta de respeto a la autoridad de este Tribunal que transgrede esta disposición. In re Dávila Toro, 193 DPR 159 (2015); In re Burgos González, 192 DPR 769 (2015).
Cónsono con lo anterior, los miembros de la profesión legal deben atender rigurosa y oportunamente los mandatos de este Foro, máxime los concernientes al trámite disciplinario en su contra. In re Dávila Toro, supra; In re Rivera Sepúlveda, supra; In re Pacheco Pacheco, 192 DPR 553 (2015). Esta obligación se extiende a las entidades públicas a las cuales hemos delegado alguna función dentro del cauce disciplinario. In re Maldonado Nieves, 192 DPR 973 (2015); In re Ponce Ponce, 190 DPR 504 (2014). Desacatar los requerimientos cursados por la ODIN o por la Oficina de la Procuradora General (Procuradora), como hemos señalado en múltiples ocasiones, equivale a ignorar las órdenes de este Tribunal. In re Maldonado Nieves, supra; In re Pacheco Pacheco, supra. “[L]a desatención a sus requerimientos ‘tiene el mismo efecto disruptivo en nuestra función reguladora de la profesión que cuando se desatiende una orden directamente emitida por nosotros’ ”. In re Maldonado Nieves, supra, pág. 981, citando a In re Ponce Ponce, supra, pág. 509. Ante esta situación, procede la suspensión inmediata e indefinida de la práctica, no tan solo a los que desatiendan nuestras órdenes, sino los requerimientos de la ODIN o de la Procuradora. In re Pacheco Pacheco, supra; In re Martínez Romero, supra.
HH I — i
A raíz de la condición de salud del licenciado Rodríguez Zayas, la cual ha limitado su práctica en el campo del De-recho, este Tribunal ha sido condescendiente y le ha otor-gado múltiples oportunidades desde mediados del 2014 para que pudiese subsanar las deficiencias encontradas en *343su obra notarial. A pesar de lo anterior, el letrado no ha realizado acto afirmativo alguno que sugiera su intención de cumplir con nuestros requerimientos y con los de la ODIN, en abierta violación al Canon 9 del Código de Ética Profesional, supra. No podemos continuar concediéndole oportunidades en el vacío si el licenciado Rodríguez Zayas es incapaz de realizar algún esfuerzo conducente a la co-rrección de su trabajo notarial. La actitud e inacción del abogado demuestran total abandono de su responsabilidad pública, tanto en su rol de abogado como el de notario.
Las faltas notariales que se señalaron constan en la obra del licenciado Rodríguez Zayas desde el 2010, sin que el letrado le otorgara la debida atención. Ya hemos expresado que “[n]ingún notario puede asumir una actitud pasiva y descansar en que la ODIN lo contactará para verificar si se corrigen adecuadamente los señalamientos que dicha oficina efectúe, máxime cuando la imagen de la profesión y la suya propia está en tela de juicio”. In re Román Jiménez, 161 DPR 727, 733 (2004).
El licenciado Rodríguez Zayas no ha realizado esfuerzo alguno para subsanar siquiera los defectos sustantivos en su obra. Según surge de los informes de la ODIN, el letrado no se ha presentado al Archivo Notarial del Distrito de Ponce, donde se encuentra su obra. Tampoco se ha comu-nicado con la inspectora a cargo del examen de su obra, para comenzar su corrección. Esto es lo mínimo que podía haber hecho para acordar algún curso de acción que pu-diese paliar sus faltas.
El licenciado Rodríguez Zayas estaba plenamente aper-cibido de las consecuencias que podría acarrear su des-atención a las órdenes de este Tribunal.
IV
En vista del craso incumplimiento del Ledo. Gilberto Rodríguez Zayas con los requerimientos de la ODIN, así *344como con las órdenes de este Tribunal, decretamos su sus-pensión inmediata e indefinida del ejercicio de la abogacía. Le ordenamos notificar a todos sus clientes de su inhabili-dad para continuar representándolos y devolverles tanto los expedientes de los casos pendientes como los honorarios recibidos por trabajos no rendidos, e informar oportuna-mente de su suspensión a los distintos foros judiciales y administrativos en los que tenga algún asunto pendiente. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta Opinión “per curiam”y Sentencia. Notifíquese personalmente esta Opinión “per curiam” al Ledo. Gilberto Rodríguez Zayas por la Oficina del Alguacil de este Tribunal.

Se dictará Sentencia de conformidad.


 El Ledo. Gilberto Rodríguez Zayas (licenciado Rodríguez Zayas) fue admitido al ejercicio de la abogacía el 30 de noviembre de 1982 y al notariado el 7 de febrero de 1983.


 Para más detalles sobre la disposición de este caso, véase In re Rodríguez Zayas I, 190 DPR 436 (2014).


 Según nuestro mandato, el alguacil de este Tribunal también incautó su sello notarial. Actualmente, la obra notarial en cuestión está depositada en el Archivo Notarial del Distrito de Ponce.


 El licenciado Rodríguez Zayas presentó evidencia suficiente para demostrar su serio estado de salud.


B) Según consta en el referido informe, la Oficina de Inspección de Notarías (ODIN) no pudo presentarlo previo a la reinstalación del abogado al ejercicio de la notaría.
Es importante destacar que la obra del licenciado Rodríguez Zayas no pudo aprobarse con anterioridad al informe. Véase Informe sobre el estado de la obra notarial, sometido el 25 de octubre de 2010 por la ODIN. Desde entonces, constaban los Protocolos extraviados del 1999 al 2000, la falta de encuademación de una serie de instrumentos públicos, una deficiencia en sellos de $3,353.50, entre otros defectos. Tomamos conocimiento de dicho escrito el 18 de noviembre de 2010.


 Específicamente, en su última comparecencia ante este Tribunal la ODIN identificó una deficiencia arancelaria de $3,470 en la obra notarial del abogado.


 Antes de vencer el término conferido, el 11 de marzo de 2015 el licenciado Rodríguez Zayas compareció ante este Tribunal presentando una Moción de Prórroga. En esencia, expresó que padecía de ciertas condiciones crónicas de salud que limitaban su desempeño profesional. Indicó, además, que sus faltas no habían provocado daños a terceros ni habían generado pleito alguno. Evaluado este escrito, el 14 de abril de 2015 le concedimos al letrado un plazo adicional de cuarenta y cinco días para que cumpliera con la Resolución dictada el 6 de febrero de 2015. Dicho término venció el 4 de junio de 2015 sin que el letrado hubiese atendido nuestro requerimiento. Para el 7 de abril y el 4 de junio de 2015, la ODIN sometió sendos escritos suplementarios, informándonos sobre el reiterado incumplimiento del abogado.
No fue sino hasta el 15 de junio de 2015 que el licenciado Rodríguez Zayas presentó otra solicitud de prórroga, esta vez indefinida. En síntesis, volvió a explicar las condiciones de salud y económicas que, presuntamente, le han impedido acatar los requerimientos de este Foro. En reacción a su solicitud y en consideración a la conducta del letrado, el 9 de julio de 2015 la ODIN compareció para recomendar su separación indefinida del ejercicio de la notaría.


 En esta ocasión también le ordenamos al alguacil de este Tribunal que in-cautara tanto el sello como la obra notarial del abogado. No obstante, consta en el Certificado de Diligenciamiento que para el 2 de julio de 2015 ambos permanecían en el Archivo Notarial del Distrito de Ponce.


 Según surge de los informes suplementarios suscritos por la Leda. Ángela L. León Rodríguez, inspectora, la obra del abogado continúa adoleciendo de múltiples defectos, entre los que se encuentran: Protocolos de los años 1999 y 2000 sin recons-truir, instrumentos públicos sin encuadernar e insuficiencia arancelaria por $3,470.